


Exhibit 10.1


EXECUTIVE AGREEMENT


This Executive Agreement (“Agreement”) is entered into by and between Myrtle L.
Jones (“Employee”) and Halliburton Company, for and on behalf of itself, its
subsidiaries, and its affiliated companies (collectively, “Employer” or
“Company”), as of March 4, 2013 (the “Effective Date”).


RECITALS


WHEREAS, Employer desires to employ Employee pursuant to the terms and
conditions and for the consideration set forth in this Agreement, and Employee
desires to be employed by Employer pursuant to such terms and conditions and for
such consideration.


NOW THEREFORE, for and in consideration of the mutual promises, covenants, and
obligations contained herein, Employer and Employee agree as follows:


ARTICLE 1: EMPLOYMENT AND DUTIES:
    
1.1    Employer agrees to employ Employee, and Employee agrees to be employed by
Employer, as of the Effective Date and continuing until the date of termination
of Employee's employment pursuant to the provisions of Article 3, subject to the
terms and conditions of this Agreement.


1.2    As of the Effective Date, Employee will be employed as Senior Vice
President - Tax. Employee agrees to serve in the assigned position or in such
other executive capacities as may be requested from time to time by Employer and
to perform diligently and to the best of Employee's abilities the duties and
services appertaining to such position as reasonably determined by Employer, as
well as such additional or different duties and services appropriate to such
positions which Employee from time to time may be reasonably directed to perform
by Employer.


1.3    Employee shall at all times comply with and be subject to such policies
and procedures as Employer may establish from time to time, including, without
limitation, the Halliburton Company Code of Business Conduct (the “Code of
Business Conduct”), Company Policy 3-90020, “Director and Executive Compensation
Administration” (with respect to the prohibition of discretionary payments in
certain situations), Company Policy 3-90040, “Recoupment of Incentive
Compensation”, and Company Policy 3-90050, “Termination of Officers Who
Participate in Violations or Disregard Supervisory Responsibilities”, all of
which have been made available to Employee and are available under “COBC” or
“Policies” as posted on Halworld located at
http://halworld.corp.halliburton.com, as well as Section 32(a) of the
Halliburton Company By-Laws (with respect to the limitations on the advancement
of legal expenses), a copy of which has been made available to Employee. By
signing this Agreement, Employee hereby represents and warrants that she has
read, understood and agrees to the terms and conditions contained in such Code
of Business Conduct, policies, and By-Laws.


1.4    Employee shall, during the period of Employee's employment by Employer,
devote Employee's full business time, energy, and best efforts to the business
and affairs of Employer. Employee may not engage, directly or indirectly, in any
other business, investment, or activity that interferes with Employee's
performance of Employee's duties hereunder, is contrary to the interest of
Employer or any of its affiliated companies (collectively, the “Halliburton
Entities” or, individually, a “Halliburton Entity”), or requires any significant
portion of Employee's business time. The foregoing notwithstanding, the parties
recognize and agree that Employee may engage in passive personal investments and
other business activities which do not conflict with the business and affairs of
the Halliburton Entities or interfere with Employee's performance of her duties
hereunder. Employee may not serve on the board of directors of any entity other
than a Halliburton Entity while employed by Employer without the approval
thereof in accordance with Employer's policies and procedures regarding such
service. Employee shall be permitted to retain any compensation received for
approved service on any unaffiliated corporation's board of directors to the
extent permitted under a Halliburton Entity's policies and procedures.


1.5    Employee acknowledges and agrees that Employee owes a fiduciary duty of
loyalty, fidelity and allegiance to act at all times in the best interests of
the Employer and the other Halliburton Entities and to do no act which would,
directly or indirectly, injure any such entity's business, interests, or
reputation. It is agreed that any direct or indirect interest in, connection
with, or benefit from any outside activities, particularly commercial
activities, which interest might in any way adversely affect Employer, or any
Halliburton Entity, involves a possible conflict of interest. In keeping with
Employee's fiduciary duties to Employer, Employee agrees that Employee shall not
knowingly become involved in a conflict of interest with Employer or the
Halliburton Entities, or upon discovery thereof, allow such a conflict to
continue. Moreover, Employee shall not engage in any activity that might involve
a possible conflict of interest without first obtaining approval in accordance
with the applicable Halliburton Entity's policies and procedures.


1.6    Nothing contained herein shall be construed to preclude the transfer of
Employee's employment to another Halliburton Entity (“Subsequent Employer”) as
of, or at any time after, the Effective Date and no such transfer shall be
deemed to be a termination of employment for purposes of Article 3 hereof;
provided, however, that, effective with such transfer, all of Employer's
obligations hereunder shall be assumed by and be binding upon, and all of
Employer's rights hereunder shall be assigned to, such Subsequent Employer and
the defined term “Employer” as used herein shall thereafter be deemed amended to
mean such Subsequent Employer. Except as otherwise provided above, all of the
terms and conditions of this Agreement, including without limitation, Employee's
rights and obligations, shall remain in full force and effect following such
transfer of employment.


ARTICLE 2: COMPENSATION AND BENEFITS:


2.1    Employee's base salary as of the Effective Date will be three hundred
twenty five thousand dollars ($325,000) per annum, which shall be paid in
accordance with the Employer's standard payroll practice for its executives.
Employee's base salary may thereafter be increased from time to time with the
approval of Halliburton Company's Board of Directors (the “Board of Directors”),
its Compensation Committee (the “Compensation Committee”), or its delegate, as
applicable. Such increased base salary shall become the minimum base salary
under this Agreement and may not be decreased thereafter without the written
consent of Employee, unless comparable reductions in salary are effective for
all similarly situated executives of Employer.


2.2    Employee shall participate in the Annual Performance Pay Plan, or any
successor annual incentive plan approved by the Compensation Committee;
provided, however, that all determinations relating to Employee's participation,
including, without limitation, those relating to the performance goals
applicable to Employee and Employee's level of participation and payout
opportunity, shall be made in the sole discretion of the person or committee to
whom such authority has been granted pursuant to such plan's terms. A nomination
recommendation has been approved by the Compensation Committee for Employee's
participation for the 2013 plan year with a plan level of 50% and challenge
level at 100% of Employee's base salary.


2.3    Employee shall be nominated for participation in the Performance Unit
Program, or any similar successor long-term incentive program approved by the
Compensation Committee; provided, however, that all determinations relating to
Employee's participation, including, without limitation, those relating to the
performance goals applicable to Employee and Employee's level of participation
and incentive opportunity shall be made in accordance with applicable guidelines
in place at the time of nomination, and Employee's participation shall further
be subject to such other terms and conditions as set forth in the Performance
Unit Program Terms and Conditions and other underlying documentation. A
nomination recommendation has been approved by the Compensation Committee for
Employee's participation for the 2013 - 2015 Cycle with a target level
opportunity of $170,000 and challenge level opportunity of $340,000.


2.4    Employer shall pay or reimburse Employee for all actual, reasonable and
customary expenses incurred by Employee in the course of her employment;
including, but not limited to, travel, entertainment, subscriptions and dues
associated with Employee's membership in professional, business and civic
organizations; provided that such expenses are incurred and accounted for in
accordance with Employer's applicable policies and procedures. Any reimbursement
provided hereunder during one calendar year shall not affect the amount or
availability of reimbursements in another calendar year. Any reimbursement
provided hereunder shall be paid no later than the earlier of (i) the time
prescribed under Employer's applicable policies and procedures, or (ii) the last
day of the calendar year following the calendar year in which Employee incurred
the reimbursable expense.


2.5    Employee shall be allowed to participate, on the same basis generally as
other executive employees of Employer, in all general employee benefit plans and
programs, including improvements or modifications of the same, which on the
Effective Date or thereafter are made available by Employer to all or
substantially all of Employer's similarly situated executive employees. Such
benefits, plans, and programs may include, without limitation, medical, health,
and dental care, life insurance, disability protection, and qualified and
non‑qualified retirement plans. Except as specifically provided herein, nothing
in this Agreement is to be construed or interpreted to increase or alter in any
way the rights, participation, coverage, or benefits under such benefit plans or
programs than provided to similarly-situated executive employees pursuant to the
terms and conditions of such benefit plans and programs. While employed by
Employer, Employee shall be eligible to receive awards under the Halliburton
Company Stock and Incentive Plan (“SIP”) or any successor stock-related plan
adopted by the Board of Directors. As soon as practicable following the
Effective Date, subject to the terms and conditions of the SIP and the
applicable award agreements, Employee shall be nominated for an award of (i)
5,000 shares of Halliburton Company restricted stock to vest 20% annually over a
five year period, and (ii) nonqualified stock options to purchase 6,500 shares
of Halliburton Company common stock to vest 1/3 annually over a three year
period. Employee agrees that the foregoing shall not be construed as a guarantee
with respect to the type, amount or frequency of future awards, if any, such
decisions being solely within the discretion of the Compensation Committee, or
its delegate, as applicable.


2.6    Employer shall not, by reason of this Article 2, be obligated to
institute, maintain, or refrain from changing, amending or discontinuing, any
incentive compensation, employee benefit or stock or stock option program or
plan, so long as such actions are similarly applicable to covered employees
generally.


2.7    Employer may withhold from any compensation, benefits, or amounts payable
under this Agreement all federal, state, city, or other taxes as may be required
pursuant to any law or governmental regulation or ruling.


ARTICLE 3:
TERMINATION OF EMPLOYMENT AND EFFECTS OF SUCH TERMINATION:



3.1    Employee's employment with Employer shall be terminated (i) upon the
death of Employee, (ii) upon Employee's Retirement (as defined below), (iii)
upon Employee's Permanent Disability (as defined below), or (iv) at any time by
Employer upon written notice to Employee, or by Employee upon thirty (30)
calendar days' written notice to Employer, for any or no reason. This Agreement
may be terminated by Employer at any time upon one hundred and eighty (180)
calendar days' written notice to Employee and no such termination of this
Agreement shall be deemed a termination of employment for purposes of this
Article 3.


3.2    If Employee's employment is terminated by reason of any of the following
circumstances, Employee shall not be entitled to receive the benefits set forth
in Section 3.4 hereof:


(i)    Death.


(ii)
Retirement. “Retirement” shall mean either (a) Employee's retirement at or after
normal retirement age (either voluntarily or pursuant to the applicable
Halliburton Entity's retirement policy) or (b) the voluntary termination of
Employee's employment by Employee in accordance with Employer's early retirement
policy for other than Good Reason (as defined below).



(iii)
Permanent Disability. “Permanent Disability” shall mean Employee's physical or
mental incapacity to perform her usual duties with such condition likely to
remain continuously and permanently as reasonably determined by a qualified
physician selected by Employer.



(iv)
Voluntary Termination. “Voluntary Termination” shall mean a termination of
employment in the sole discretion and at the election of Employee for other than
Good Reason. “Good Reason” shall mean a termination of employment by Employee
because of a material breach by Employer of any material provision of this
Agreement, provided that (i) Employee provides written notice to Employer, as
provided in Section 6.2 hereof, of the circumstances Employee claims constitute
“Good Reason” within ninety (90) calendar days of the first to occur of such
circumstances, (ii) such breach remains uncorrected for thirty (30) calendar
days following written notice, and (iii) Employee's termination occurs within
one hundred eighty (180) calendar days after the date that the circumstances
Employee claims constitute “Good Reason” first occurred.



(v)
Termination for Cause. Termination of Employee's employment by Employer for
Cause. “Cause” shall mean any of the following: (a) Employee's gross negligence
or willful misconduct in the performance of the duties and services required of
Employee pursuant to this Agreement; (b) Employee's final conviction of a
felony; (c) a material violation of the Code of Business Conduct or (d)
Employee's material breach of any material provision of this Agreement which
remains uncorrected for thirty (30) calendar days following written notice of
such breach to Employee by Employer. Determination as to whether or not Cause
exists for termination of Employee's employment will be made by the Compensation
Committee, or its delegate, acting in good faith.



(vi)
Termination for Substantial Participation in a Significant Violation or Failure
to Supervise. Termination of Employee's employment by Employer following a
determination, in accordance with the terms and procedures set out in Company
Policy 3-90050, that (a) in connection with the performance of Employee's duties
as an officer, Employee Substantially Participated in a Significant Violation or
both (A) had direct supervisory responsibility over an employee who
Substantially Participated in such a violation and (B) Recklessly disregarded
Employee's own supervisory responsibilities, and (b) Employee's conduct warrants
termination.



3.3    In the event Employee's employment is terminated under any of the
circumstances described in Section 3.2, all future compensation to which
Employee is otherwise entitled and all future benefits for which Employee is
eligible shall cease and terminate as of the date of termination. Employee, or
her estate in the case of Employee's death, shall be entitled to pro rata base
salary through the date of such termination, payment for any properly documented
but unreimbursed business expenses, and, except as may be prohibited by Company
policy, shall be entitled to any individual annual incentive compensation not
yet paid but earned and payable under Employer's plans for the year prior to the
year of Employee's termination of employment, but shall not be entitled to any
annual incentive compensation for the year in which she terminates employment or
any other payments or benefits by or on behalf of Employer, except for those
which may be payable pursuant to the terms of Employer's or Halliburton Entity's
employee benefit plans (as defined in Section 3.5(b)), stock, stock option or
incentive plans, or the applicable agreements underlying such plans.


3.4    If Employee's employment is terminated by Employee for Good Reason or by
Employer for any reason other than as set forth in Section 3.2 above, Employee
shall be entitled to (A) the payment provided for in (i) below, subject to the
provisions of Section 3.5, and (B) the payment provided for in (ii) below, as
additional consideration for Employee's post-employment covenants under Article
5, subject to the provisions of (iii) below:


(i)
A single lump sum cash payment equal to one (1) year of Employee's base salary
as in effect at the date of Employee's termination of employment. Such benefit
shall be paid as soon as administratively practicable, but no later than the
sixtieth (60th) calendar day following Employee's termination of employment.



(ii)
A single lump sum cash payment equal to the value of Employee's unvested shares
of Halliburton Company restricted stock in accordance with the table below and
based on the closing price quoted for Halliburton Company common stock on the
New York Stock Exchange on the date of Employee's termination of employment or
the last business day immediately preceding the date of Employee's termination
of employment, with such payment, if due Employee, to be paid on the sixtieth
(60th) calendar day following the first anniversary of Employee's termination of
employment. (For example, if Employee holds 50,000 shares of unvested restricted
stock on the date of termination of employment, has at least five (5) years of
service, but less than seven (7) years of service, and the closing price of
Halliburton Company common stock on that date is $40 per share, the value for
purposes of calculating the amount of the payment in this (ii) would be equal to
[(50,000 shares X 0.50) X $40 per share] or [25,000 shares X $40 per share] or
$1,000,000.) All remaining shares will be forfeited.



Consecutive Years of Service
Vested Percentage
Less than two years
—%
At least two, but less than five years
25%
At least five, but less than seven years
50%
At least seven, but less than ten years
75%
Ten or more years
100%



(iii)
Employee understands and agrees that her right to all or any portion of the
payment provided for in Section 3.4(ii), and Employer's obligation to make
payment of the entire amount or any portion thereof, are dependent and
conditioned on Employee's compliance in full with all provisions contained in
Article 5. Any failure on the part of Employee to comply with each provision,
including any attempt by or on behalf of Employee to have any such provision
declared unenforceable in whole or in part by an arbitrator or court, shall
excuse Employer forever from the obligation to make the payment, in whole or in
part, provided for in Section 3.4(ii).



3.5    (a)    The benefits paid to Employee pursuant to Section 3.4(i) shall be
in consideration of Employee's continuing obligations hereunder after such
termination, including, without limitation, Employee's obligations under Article
4. Further, as a condition to the receipt of such benefits, Employer, in its
sole discretion, shall require Employee to first execute a release, in the form
established by Employer, releasing Employer and all other Halliburton Entities,
and their officers, directors, employees, and agents, from any and all claims
and from any and all causes of action of any kind or character, including, but
not limited to, all claims and causes of action arising out of Employee's
employment with Employer and any other Halliburton Entities or the termination
of such employment. The release must be executed by Employee within a period
designated by Employer, which shall begin no earlier than the date of Employee's
termination of employment and will end no later than the date that is fifty (50)
calendar days after the date of Employee's termination of employment. The
performance of Employer's obligations under Section 3.4(i) and the receipt of
the benefits provided thereunder by Employee shall constitute full settlement of
all such claims and causes of action. Such release shall also include the
restrictions contained in Sections 3.6 - 3.9. Employee shall not be under any
duty or obligation to seek or accept other employment following a termination of
employment pursuant to which a benefit payment under Section 3.4(i) is owing and
the amounts due Employee pursuant to Section 3.4(i) shall not be reduced or
suspended if Employee accepts subsequent employment or earns any amounts as a
self-employed individual. Employee's rights under Section 3.4(i) are Employee's
sole and exclusive rights against the Employer or its affiliates and the
Employer's sole and exclusive liability to Employee under this Agreement, in
contract, tort, under statute or otherwise, for the termination of her
employment relationship with Employer.


(b)    Employee agrees that all disputes relating to Employee's termination of
employment, including, without limitation, any dispute as to the occurrence of
the events listed in Section 3.2, and any claims or demands against Employer
based upon Employee's employment for any monies other than those specified in
Section 3.4(i), shall be resolved through the Halliburton Company Dispute
Resolution Plan (“Dispute Resolution Plan”) as provided in Section 6.6 hereof;
provided, however, that decisions as to whether any of the events listed in
Section 3.2 have occurred, will be made by the Board of Directors, the
Compensation Committee, or its delegate, as required under the applicable
Company policy, and in any dispute by Employee with any such determination, the
arbitrator's decision shall be limited to whether the Board of Directors, the
Compensation Committee, or its delegate, reached such decision in good faith.
Nothing contained in this Article 3 shall be construed to be a waiver by
Employee of any benefits accrued for or due Employee under any employee benefit
plan (as such term is defined in the Employee Retirement Income Security Act of
1974, as amended) maintained by Employer except that Employee shall not be
entitled to any severance benefits pursuant to any severance plan or program of
the Employer.


3.6    In consideration of the access to the confidential information contained
in Article 4, Employee agrees that, for a period of one (1) year following
separation of employment, the Employee will not directly or indirectly (a)
solicit, induce to terminate or reduce its business, or (b) agree to provide
products and/or services that compete directly with the material products and
services provided, marketed, and/or under development by the Employer at any
time during the three (3) years preceding the Employee's separation from
employment with Employer for any person or entity who paid or engaged Employer
for products and/or services, or who received the benefit of Employer's products
and/or services, or with whom the Employee had any substantial dealings, while
Employee was employed by Employer, during the three (3) years preceding the
Employee's separation from employment with Employer. However, this restriction
applies only to those products and/or services that the Employee was personally
involved in.


3.7    Employee further agrees that Employee will not, during the one (1) year
period following separation of employment, solicit, directly or indirectly, or
cause or permit others to solicit, directly or indirectly, any person (i)
formerly employed by Employer during the six (6) month period immediately
preceding or following Employee's termination of employment (“Former Employee”)
or (ii) employed by Employer (“Current Employee”). The term “solicit” includes,
but is not limited to, the following (regardless of whether done directly or
indirectly): (a) requesting that a Former or Current Employee change employment;
(b) informing a Former or Current Employee that an opening exists elsewhere; (c)
assisting a Former or Current Employee in finding employment elsewhere; (d)
inquiring if a Former or Current Employee “knows of anyone who might be
interested” in a position elsewhere; (e) inquiring if a Former or Current
Employee might have an interest in employment elsewhere; (f) informing others of
the name or status of, or other information about, a Former or Current Employee;
or (g) any other similar conduct, the intended or actual effect of which is that
a Former Employee affiliates with another employer or a Current Employee leaves
the employment of Employer.


3.8    (a) In consideration of the access to confidential information and so as
to enforce the confidentiality obligations contained in Article 4, the Employee
specifically agrees that, for a period of one (1) year following separation of
employment, except as permitted by Section 3.8(b) below, Employee will not
engage, directly or indirectly, either as proprietor, stockholder, partner,
officer, member, employee, consultant, or otherwise, in any existing or future
business or in any existing or future division or unit of a commercially diverse
business enterprise, that is owned in whole or in part or effectively controlled
by any of the following companies:


Baker Hughes Inc.; Cameron International Corporation; Diamond Offshore Drilling,
Inc.; Ensco International, Inc.; Exterran Holdings, Inc.; Helmerich & Payne,
Inc.; Lufkin Industries, Inc.; Nabors Industries, Ltd.; National Oilwell Varco,
Inc.; Noble Corporation; Oceaneering International, Inc.; Rowan Companies;
Schlumberger Ltd.; Tidewater Inc.; Transocean, Ltd.; Weatherford International,
Ltd.


(b) The above Section 3.8(a) notwithstanding, nothing in this Section 3.8 shall
prohibit Employee and her affiliates from owning, as passive investors, in the
aggregate not more than five (5) percent of equity securities of any of the
companies listed in such Section 3.8(a).


3.9    Termination of the employment relationship, regardless of reason or
circumstances, does not terminate those obligations imposed by this Agreement
which are continuing obligations, including, without limitation, Employee's
obligations under Articles 3.6 - 3.9 and 4.


ARTICLE 4:
OWNERSHIP AND PROTECTION OF INTELLECTUAL PROPERTY AND CONFIDENTIAL INFORMATION:

4.1    All information, ideas, concepts, improvements, discoveries, works of
authorship, and inventions, whether patentable or copyrightable or not, which
are conceived, reduced to practice, authored, made, developed or acquired by
Employee, individually or in conjunction with others, in the scope of Employee's
employment by Employer or any of its affiliates, and/or during the term of
Employee's employment (whether during business hours or otherwise and whether on
Employer's premises or otherwise) which relate to the business, products or
services of Employer or its affiliates (including, without limitation, all such
information relating to any corporate opportunities, research, financial and
sales data, pricing and trading terms, evaluations, opinions, interpretations,
acquisition prospects, the identity of customers or their requirements, the
identity of key contacts within the customer's organizations or within the
organization of acquisition prospects, or marketing and merchandising
techniques, prospective names, and marks), and all documents, things, writings
and items of any type or in any media embodying any of the foregoing
(collectively, “Developments”), and any and all proprietary rights of any kind
thereto, including without limitation all rights relating to patents,
copyrights, trade secrets, and trademarks, shall be the sole and exclusive
property of Employer or its affiliates, as the case may be. Employee hereby
assigns to Employer any and all rights Employee might otherwise have in and to
any such Developments, and any and all proprietary rights of any kind thereto,
including without limitation all rights relating to patents, copyrights, trade
secrets, and trademarks.
4.2    In connection with its employment of Employee, Employer shall provide to
Employee such Confidential Information of Employer as is reasonably necessary
for Employee to perform Employee's obligations hereunder. Employee agrees that
“Confidential Information” as used herein shall include, without limitation,
Employer's trade secrets, confidential information concerning the businesses of
Employer and its affiliates, and their strategies, methods, products, software,
books, records, data and technical information concerning their products,
equipment, services, and processes, procurement procedures and pricing
techniques, and the names of and other information (such as credit and financial
data) concerning their vendors, customers and business affiliates. Employee
agrees that such Confidential Information constitutes valuable, special, and
unique assets which Employer or its affiliates use in their business to obtain a
competitive advantage over their competitors. Employee further agrees that
protection of such Confidential Information against unauthorized disclosure and
use is of critical importance to Employer and its affiliates in maintaining
their competitive position. Employee shall not, at any time during or after the
term of employment, use or disclose any Confidential Information of Employer or
its affiliates, except to the extent needed to carry out Employee's obligations
hereunder. Confidential Information shall not include information in the public
domain (but only if the same becomes part of the public domain through a means
other than a use or disclosure prohibited hereunder). The above notwithstanding,
a disclosure shall not be unauthorized to the extent (i) it is required by law
or by a court of competent jurisdiction or (ii) it is required in connection
with any judicial, arbitration, dispute resolution or other legal proceeding in
which Employee's legal rights and obligations as an employee or under this
Agreement are at issue; provided, however, that Employee shall, to the extent
practicable and lawful in any such event, give prior notice to Employer of
Employee's intent to disclose any such confidential business information in such
context so as to allow Employer or its affiliates an opportunity (which Employee
will not oppose) to obtain such protective orders or similar relief with respect
thereto as may be deemed appropriate, and that Employee shall limit any such
disclosure to that required by the foregoing circumstances.
4.3    All written and electronic materials, records, and other documents and
information made by, or coming into the possession of, Employee during the term
of Employee's employment that contain or disclose any Confidential Information
of Employer or its affiliates, and any and all proprietary rights of any kind
thereto, including without limitation all rights relating to patents,
copyrights, trade secrets, and trademarks, shall be and remain the sole and
exclusive property of Employer, or its affiliates, as the case may be. Upon
termination of Employee's employment for any reason, Employee promptly shall
deliver the same, and all copies thereof, to Employer.
4.4    For purposes of this Article 4, “affiliates” shall mean entities in which
Employer has a 20% or more direct or indirect equity interest.
ARTICLE 5: POST-EMPLOYMENT COVENANTS
5.1    In consideration of the access to the Confidential Information (as
described in Article 4) provided by Employer, and in consideration of the
payment made under Section 3.4(ii) to protect Employer's Confidential
Information, and the goodwill, customer base, and contractual relationships of
Employer, Employee agrees to the provisions of Sections 5.2, 5.3 and 5.4.
Employee further agrees that the provisions in Sections 5.2, 5.3 and 5.4, and
the provisions in Article 4, shall survive the termination of Employee's
employment regardless of the reason for or circumstances of such termination
(and regardless of whether such termination of employment is voluntary or
involuntary on Employee's part).
5.2    Employee agrees that, for a period of one (1) year following the
termination of Employee's employment for any reason, Employee shall not,
anywhere in the world, directly or indirectly, either (a) solicit, encourage, or
induce to terminate or reduce its business with Employer, any person or entity
who paid or engaged Employer for products and/or services, or who received the
benefit of Employer's products and/or services, or with whom the Employee had
any substantial dealings while Employee was employed by Employer, during the
three (3) years preceding the termination of Employee's employment, or (b)
provide any products and/or services, that compete directly with products and/or
services provided, marketed, and/or under development by Employer at any time
during the three (3) years preceding the termination of Employee's employment,
to any person or entity who paid or engaged Employer for products and/or
services, or who received the benefit of Employer's products and/or services, or
with whom the Employee had any substantial dealings while Employee was employed
by Employer, during the three (3) years preceding the termination of Employee's
employment; provided, however, that the foregoing restrictions in Section 5.2(b)
apply only to those products and/or services of Employer with respect to which
the Employee was directly involved or knowledgeable.
5.3    Employee further agrees that, for a period of one (1) year following the
termination of Employee's employment for any reason, Employee shall not,
anywhere in the world, solicit, directly or indirectly, or cause or permit
others to solicit, directly or indirectly, any Former or Current Employee. The
term “solicit” as used in this Section 5.3 shall have the same meaning provided
for such term in Section 3.7 above.
5.4    Employee further agrees that, for a period of one (1) year following the
termination of Employee's employment for any reason, Employee shall not,
anywhere in the world, engage, directly or indirectly, either as proprietor,
stockholder, partner, officer, member, employee, consultant, or otherwise, in
any business, or in any division or unit of a commercially diverse business
enterprise listed in Section 3.8(a) above, except as qualified by Section 3.8(b)
above.
5.5    Employee agrees that (a) the covenants contained in Sections 5.2, 5.3 and
5.4 hereof are necessary for the protection of Employer's business, goodwill and
Confidential Information, and (b) the compensation and other consideration
received by Employee, including access to Confidential Information, are based on
the parties' agreement to such covenants. Employee represents and warrants that
the time, scope of activity and geographic area restricted by Sections 5.2, 5.3
and 5.4 are reasonable, especially in view of the worldwide scope of the
business operations of Employer and the nature of the Confidential Information,
that the enforcement of those restrictions contained in Sections 5.2, 5.3 and
5.4 would not be unduly burdensome to or impose any undue hardship on Employee,
and that Employee will be able to earn a reasonable living while abiding by such
covenants. Employee agrees that the restraints and provisions of Sections 5.2,
5.3 and 5.4 are no greater than necessary, and are as narrowly drafted as
reasonably possible, to protect the legitimate interests of Employer, including
the Confidential Information of Employer, including without limitation its trade
secrets. Employee irrevocably waives all defenses to the strict enforcement of
the covenants contained in Sections 5.2, 5.3 and 5.4, and agrees that the breach
or violation, or threat thereof, of the obligations and covenants set forth in
any of such Sections shall entitle Employer, as a matter of right, to an
injunction without the requirement of a bond, restraining any further or
continued breach or violation of said obligations and covenants. The parties
agree and acknowledge that the nature of Employer's business, including the
locations of its projects, vendors, customers, and potential customers, is
global in nature. Accordingly, the parties expressly agree that the foregoing
restrictions on Employee need to be global in territorial scope to adequately
protect Employer's Confidential Information and goodwill, and that such global
territorial restriction is reasonable in view of Employer's business, Employee's
position and responsibilities with Employer, and Employee's access to the
Confidential Information of Employer. If the scope of any restriction contained
in Sections 5.2, 5.3 or 5.4 is deemed by a court to be broader than reasonable,
which the parties agree should not be the case, then such restriction shall be
enforced to the maximum extent permitted by law, and Employee and Employer
hereby agree that such scope may be judicially modified accordingly in any
proceeding brought to enforce such restriction.
5.6    Employee agrees that the terms and conditions of this Agreement shall
remain confidential as between the parties and she shall not disclose them to
any other person. Without limiting the generality of the foregoing, Employee
will not respond to or in any way participate in or contribute to any public
discussion, notice or other publicity concerning, or in any way relating to,
execution of this Agreement or its terms and conditions. Employee further agrees
that she shall not make, directly or indirectly, whether in writing, orally or
electronically, any negative, derogatory or other comment that could reasonably
be expected to be detrimental to the Halliburton Entities, their business or
operations or any of their current or former employees, officers or directors.
The foregoing notwithstanding, Employee may disclose the terms of this Agreement
to her immediate family, attorneys and financial advisors provided she informs
them of this confidentiality provision and they agree to abide by it.
ARTICLE 6: MISCELLANEOUS:


6.1    Except as otherwise provided in Section 4.4 hereof, for purposes of this
Agreement, the terms “affiliate” or “affiliated” means an entity who directly,
or indirectly through one or more intermediaries, controls, is controlled by, or
is under common control with a Halliburton Entity or in which a Halliburton
Entity has a 50% or more equity interest.


6.2    For purposes of this Agreement, notices and all other communications
provided for herein shall be in writing and shall be deemed to have been duly
given when received by or tendered to Employee or Employer, as applicable, by
pre-paid courier or by United States registered or certified mail, return
receipt requested, postage prepaid, addressed as follows:


If to Employer, to Halliburton Company at 3000 North Sam Houston Parkway East,
Houston, Texas 77032, to the attention of the General Counsel, or to such other
address as Employee shall receive notice thereof.


If to Employee, to her last known personal residence.


6.3    This Agreement shall be governed by and construed and enforced, in all
respects in accordance with the law of the State of Texas, without regard to
principles of conflicts of law, unless preempted by federal law, in which case
federal law shall govern; provided, however, that the Dispute Resolution Plan
and the Federal Arbitration Act shall govern in all respects with regard to the
resolution of disputes hereunder. Employee and Employer further agree that any
lawsuit, arbitration, or other proceeding arising out of or related in any way
to this Agreement or their relationship shall be commenced and maintained only
in the federal or state courts or before an arbitrator in Harris County, Texas,
and each party waives any current or future objection to such venue and hereby
further agrees to submit to the jurisdiction of any duly authorized court or
arbitrator in Harris County, Texas with respect to any such proceeding.


6.4    No failure by either party hereto at any time to give notice of any
breach by the other party of, or to require compliance with, any condition or
provision of this Agreement shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time.


6.5    It is a desire and intent of the parties that the terms, provisions,
covenants, and remedies contained in this Agreement shall be enforceable to the
fullest extent permitted by law. If any such term, provision, covenant, or
remedy of this Agreement or the application thereof to any person, association,
or entity or circumstances shall, to any extent, be construed to be invalid or
unenforceable in whole or in part, then such term, provision, covenant, or
remedy shall be construed in a manner so as to permit its enforceability under
the applicable law to the fullest extent permitted by law. In any case, the
remaining provisions of this Agreement or the application thereof to any person,
association, or entity or circumstances other than those to which they have been
held invalid or unenforceable, shall remain in full force and effect.


6.6    It is the mutual intention of the parties to have any dispute concerning
this Agreement resolved out of court. Accordingly, the parties agree that any
such dispute shall, as the sole and exclusive remedy, be submitted for
resolution through the Dispute Resolution Plan; provided, however, that the
Employer, on its own behalf and on behalf of any of the Halliburton Entities,
shall be entitled to seek a restraining order or injunction in any court of
competent jurisdiction to prevent any breach or the continuation of any breach
of the provisions of Articles 3.6 through 3.9, 4 and/or 5 pending initiation or
completion of proceedings under the Dispute Resolution Plan. Employee hereby
consents that such restraining order or injunction may be granted without the
necessity of the Employer posting any bond. The parties agree that the
resolution of any such dispute through such plan shall be final and binding. A
copy of the Dispute Resolution Plan, as currently in effect, has been made
available to Employee and is available on Halworld under “DRP” located at
http://halworld.corp.halliburton.com. Halliburton Company reserves the right to
amend, or discontinue such plan, in accordance with, and subject to, the plan's
provisions regarding same. By signing this Agreement, Employee hereby represents
and warrants that she has read, understood and agrees to the terms and
conditions contained in such Dispute Resolution Plan. THE PARTIES ACKNOWLEDGE
THAT, BY SIGNING THIS AGREEMENT, THEY ARE KNOWINGLY AND VOLUNTARILY WAIVING ANY
RIGHT THAT THEY MAY HAVE TO A JURY TRIAL.


6.7    This Agreement shall be binding upon and inure to the benefit of
Employer, to the extent herein provided, Halliburton Entity and any other
person, association, or entity which may hereafter acquire or succeed to all or
substantially all of the business or assets of Employer by any means whether
direct or indirect, by purchase, merger, consolidation, or otherwise. Employee's
rights and obligations under this Agreement are personal and such rights,
benefits, and obligations of Employee shall not be voluntarily or involuntarily
assigned, alienated, or transferred, whether by operation of law or otherwise,
without the prior written consent of Employer, other than in the case of death
or incompetence of Employee.


6.8    This Agreement replaces and merges any previous agreements,
understandings and discussions pertaining to the subject matter covered herein
and therein. This Agreement constitutes the entire agreement of the parties with
regard to the terms of Employee's employment, termination of employment and
severance benefits, and contains all of the covenants, promises,
representations, warranties, and agreements between the parties with respect to
such matters. Each party to this Agreement acknowledges that no representation,
inducement, promise, or agreement, oral or written, has been made by either
party with respect to the foregoing matters which is not embodied herein, and
that no agreement, statement, or promise relating to the employment of Employee
by Employer that is not contained in this Agreement shall be valid or binding.
Any modification of this Agreement will be effective only if it is in writing
and signed by each party whose rights hereunder are affected thereby, provided
that any such modification must be authorized or approved by the Compensation
Committee or its delegate, as appropriate.


6.9    Notwithstanding any provision of the Agreement to the contrary, the
following provisions shall apply for purposes of complying with Section 409A of
the Internal Revenue Code and applicable Treasury authorities (“Section 409A”):


(i)
If Employee is a “specified employee,” as such term is defined in Section 409A,
any payments or benefits that are deferred compensation under Section 409A and
are payable or provided as a result of Employee's termination of employment
shall be payable on the date that is the earlier of (a) the date that is six
months and one day after Employee's termination, (b) the date of Employee's
death, or (c) the date that otherwise complies with the requirements of Section
409A.

(ii)
It is intended that the provisions of this Agreement satisfy the requirements of
Section 409A and that the Agreement be operated in a manner consistent with such
requirements to the extent applicable. Therefore, the Employer and Employee
agree to construe the provisions of the Plan in accordance with the requirements
of Section 409A.



    
[SIGNATURE PAGE FOLLOWS]




    
IN WITNESS WHEREOF, Employer and Employee have duly executed this Agreement in
multiple originals to be effective on the Effective Date.


HALLIBURTON COMPANY






By:     /s/ Mark A. McCollum    


Name:    Mark A. McCollum


Title:    Executive Vice President &
Chief Financial Officer




                    
EMPLOYEE






/s/ Myrtle L. Jones    


Name: Myrtle L. Jones






























